                                                                                       Form 1
                                                                                                                                                                                                            Page: 1
                                                                   Individual Estate Property Record and Report
                                                                                    Asset Cases
Case No.:  16-51816                                                                                                                          Trustee Name:        (520210) KATHRYN A. BELFANCE
Case Name:   ROBERTS, JAMES F.                                                                                                               Date Filed (f) or Converted (c): 07/28/2016 (f)
             ROBERTS, ETHEL M.
                                                                                                                                             § 341(a) Meeting Date:       09/13/2016
For Period Ending:      12/31/2018                                                                                                           Claims Bar Date: 05/05/2017

                                                    1                                                2                              3                            4                      5                          6

                                            Asset Description                                     Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                 (Scheduled And Unscheduled (u) Property)                       Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                                   Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                                      and Other Costs)                                                             Remaining Assets

    1       526 Harris Street, Kent, OH 44240-0000, Portage                                               51,800.00                               0.00                                              0.00                        FA

    2       Harris, Kent, OH 44240-0000, Portage County                                                    7,100.00                               0.00                                              0.00                        FA
            Land
    3       8505 Euga Road, Newcomerstown, OH 43832-0000, Gu                                              14,715.00                               0.00                                              0.00                    1.00

    4       Checking: Key Bank                                                                                860.98                              0.00                                              0.00                        FA

    5       Household goods                                                                                1,200.00                               0.00                                              0.00                        FA

    6       Wearing Aparrel                                                                                   850.00                              0.00                                              0.00                        FA

    7       2009 Ford Escape 4x2, 90,365 miles. Entire prope                                               7,830.00                               0.00                                              0.00                        FA

    8       2010 PSD USA 300UT, All purpose vehicle - Off Ro                                               1,500.00                               0.00                                              0.00                        FA

    9       2006 Chevrolet Silverado, 313,292 miles. Entire                                                5,218.00                               0.00                                              0.00                        FA

    9       Assets               Totals       (Excluding unknown values)                                 $91,073.98                             $0.00                                           $0.00                      $1.00



        Major Activities Affecting Case Closing:


                                       1/16/17-
                                       TRUSTEE TO REVIEW DEBTORS ATV FOR NON-EXEMPT EQUITY.
                                       TRUSTEE TO REVIEW REAL ESTATE LOCATED AT 8505 EUGA ROAD.
                                       12/31/17-
                                       TRUSTEE TO FILE COMPLAINT TO SELL.
                                       12/31/18-
                                       Complaint to be filed. Debtor is unable to redeem the interest in the real estate.
        Initial Projected Date Of Final Report (TFR):                       12/31/2017                                  Current Projected Date Of Final Report (TFR):                       06/30/2019


             01/25/2019                                                                                                   /s/KATHRYN A. BELFANCE

                 Date                                                                                                     KATHRYN A. BELFANCE




                                           16-51816-amk                 Doc 32           FILED 01/25/19           ENTERED 01/25/19 16:50:52                            Page 1 of 1
